IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: INVOLUNTARY TERMINATION           : No. 606 MAL 2017
OF PARENTAL RIGHTS TO: L.A.W., A         :
MINOR                                    :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
PETITION OF: D.J.W., FATHER              :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of October, 2017, the Petition for Allowance of Appeal

is DENIED.